DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of U.S. Application No. 15/034,922 filed on May 6, 2016, which is a national stage entry of PCT/US14/64549 filed on November 7, 2014 which claim priority to U.S. Provisional No. 61/901, 908 filed on November 8, 2013.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 4-6 and 12-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5 and 7-12 of U.S. Patent No. 9,763,956. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application cited claims of ‘956 are substantially overlapping in scope and mutually obvious.
Claims 4-6 and 12-19 of the instant application claim a method of treating neoplasia comprising administering to a subject in need thereof JQ1 and/or its analog in combination with an anti-apoptotic agent in an amount effective to treat the neoplasia.
Claims 1-12 of ‘956 claim a method comprising administering to a subject having cancer a bromodomain inhibitor such as JQ1, with or without a BCL-2 inhibitor such as ABT-199 or ABT-737, and a notch pathway inhibitor in an effective amount to treat cancer.
Thus, the cited claims of the instant application and the cited claims of ‘956 are drawn to the treatment of cancer comprising the combination of JQ1 and an anti-apoptotic agent such as ABT-199 or ABT737 and thus the cited claims of the instant application and the cited claims of ‘956 are not patentably distinct.

Claims 4-6, 12-14 and 16-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 12, 13, 18 and 19 of copending Application No. 15/034,922 (U.S. Publication No. 2016/0279141 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application and the cited claims of copending ‘922 are drawn to a method of treating cancer including types of non-Hodgkin lymphoma such as diffuse large B-cell lymphoma (DLBCL) and Burkitt lymphoma comprising administering to a subject in need thereof a JQ1 analog in combination with an anti-apoptotic agent in an amount effective to treat the cancer.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 4-6, 12-15 and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bernstein et al. WO 2013/192274 A2.
The applied reference has a common Inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C.102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the copending application and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Claims 4-6 and 12-19 of the instant application claim a method of treating neoplasia comprising administering to a subject in need thereof JQ1 and/or its analog in combination with an anti-apoptotic agent in an amount effective to treat the neoplasia.
Bernstein et al. teaches a method comprising administering to a subject having cancer a bromodomain inhibitor and/or a BCL-2 inhibitor and a Notch pathway inhibitor, in an effective amount to treat the cancer (page 2 lines 3-5).  Bernstein et al. teaches that in some embodiments the bromodomain inhibitor, the BCL-2 inhibitor and the notch pathway inhibitor are administered concurrently or sequentially (page 2 lines 15-16).  Bernstein et al. teaches that in some embodiments, the bromodomain inhibitor is JQ1 or 
Claims 1 and 33-34 of Bernstein et al. specifically claim a method of treating cancer comprising the administration of JQ1 or a derivative thereof as a bromodomain inhibitor, and a BCL-2 inhibitor which is G3139, GX15-070, ABT-737 or ABT-199.
Thus, the cited claims of the instant application are anticipated since Bernstein et al. specifically teaches and claims a method for treating cancer comprising the administration of JQ1 and derivatives thereof in combination with an anti-apoptotic agent such as a BCL-2 inhibitor selected from G3139, GX15-070, ABT-737 and ABT-199, and thus the choices for the BCL-2 inhibitors are few and thus one can clearly envisage selecting ABT-199 or ABT-737.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 16 is rejected under 35 U.S.C. 103 as being obvious over Bernstein et al. WO 2013/192274 A2 as applied to claims 4-6, 12-15 and 17-19 above and further in view of Paepe et al. (Leukemia, 2007, 21, pages 37-43).
inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Claim 16 of the instant application claims treating diffuse large B-cell lymphoma (DLBCL).
Bernstein et al. is as set forth above.
Bernstein et al. does not specifically teach the treatment of DLBCL.
However, Bernstein et al. teaches that the types of cancers to be treated include lymphomas including Burkitt lymphoma, Hodgkin lymphoma and non-Hodgkin lymphoma (page 83 lines 28-33 and page 84 lines 6 and 15).  Bernstein et al. further teaches treating cancers associated with a notch pathway activation mutation such as hematological tumors including B-cell malignancies (page 85 lines 27-33).  

Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to treat DLBCL according to the teachings of Bernstein et al. since Bernstein et al. teaches that the types of cancers to be treated include lymphomas including non-Hodgkin lymphoma and hematological tumors including B-cell malignancies and as known in the art as taught by Paepe et al., DLBCL is a B-cell malignancy and a species of non-Hodgkin lymphoma.  Therefore, a person of ordinary skill in the art would have been motivated to treat DLBCL with a reasonable expectation of success. 
Thus claim 16 is rendered obvious in view of the cited prior art teachings. 

Claims 4-6 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bradner et al. WO 2011/143669 A2 in view of Paepe et al. (Leukemia, 2007, 21, pages 37-43), Zhang et al. (Oncotarget, 2012, Vol. 3, No. 11, pages 1264-1265), Souers et al. (Feb. 2013, Nature Medicine, Vol. 19, No. 2, pages 202-210) and Rudin et al. (2012, Clin. Cancer Res., 18(11), pages 3163-3169).
Claims 4-6 and 12-19 of the instant application claim a method of treating neoplasia comprising administering to a subject in need thereof JQ1 and/or its analog in combination with an anti-apoptotic agent in an amount effective to treat the neoplasia.
Bradner et al. teaches treating or preventing a neoplasia comprising the administration of compositions for disrupting the interaction of a BET family polypeptide 
Thus Bradner et al. teaches a method of treating a neoplasia such as lymphoma including Burkitt's lymphoma and lung cancer comprising the administration of JQ1 or analogs thereof which may further be combined with other conventional anti-neoplasia therapy including radiation therapy and other chemotherapeutic drugs.
Bradner et al. does not specifically teach the treatment of diffuse large B-cell lymphoma as claimed in instant claim 16.  Bradner et al. does not teach combining JQ1 or analogs thereof with an anti-apoptotic agent such as ABT263, ABT199, ABT737 or obatoclax.

Paepe et al. teaches that diffuse large B-cell lymphoma (DLBCL) is a type of non-Hodgkin lymphoma accounting for approximately 40% of adult non-Hodgkin lymphomas (page 37).  
Accordingly, since DLBCL is a common type of non-Hodgkin’s lymphoma, a person of ordinary skill in the art would have been motivated to treat DLBCL with a reasonable expectation of success since Bradner et al. teaches the treatment of non-Hodgkin’s lymphoma in general.
In addition, Bradner et al. teaches treating neoplasia driven by dominant transcriptional activator such as myc including Burkitt’s lymphoma (page 21 lines 10-12).
Zhang et al. teaches that myc is frequently deregulated in human cancers and is often associated with aggressive disease (page 1264).  Zhang et al. teaches that in non-Hodgkin lymphomas, although myc has been described as a defining feature and the driving oncogene for Burkitt lymphoma, myc overexpression has also been recognized in other aggressive B-cell lymphomas including diffuse large B-cell lymphoma (DLBCL) (page 1264).
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to administer the compounds of Bradner et al. for the treatment of DLBCL since Bradner et al. specifically teaches that JQ1 and its analog compounds can be used to prevent or treat a neoplasia in a 
Although, Bradner et al. does not teach combining JQ1 or analogs thereof with an anti-apoptotic agent as claimed, Bradner et al. further teaches that the anti-neoplasia therapeutic may be administered in combination with any other standard anti-neoplasia therapy known in the art including radiation therapy and other drugs that treat cancer (page 105 lines 5-20).
Prior to the effective filing date of the instant application the anti-apoptotic agents claimed were known in the art to be effective against many types of cancers including lung cancer, leukemia and lymphoma.  
Rudin et al. teaches Bcl-2 is a critical regulator of apoptosis that is overexpressed in the majority of small cell lung cancer (abstract).  Rudin et al. teaches that navitoclax (ABT-263) is a selective high-affinity small-molecule inhibitor of Bcl-2 and the related apoptotic inhibitor Bcl-xl (page 3164).  Rudin et al. teaches administration of navitoclax for the treatment of lung cancer (page 3164).  Rudin et al. teaches that 2.6% of patients had a partial response and 23.1% of patients experienced 
Souers et al. teaches that ABT-199 is a potent and selective BCL-2 inhibitor which shows promise for the treatment of BCL-2 dependent hematological cancers (abstract).  Souers et al. demonstrates that ABT-199 is effective against non-Hodgkin's lymphoma cell lines including those derived from diffuse large B cell lymphoma, follicular lymphoma or mantle cell lymphoma (page 204 and Figure 3).  Souers et al. further demonstrates the effectiveness of ABT-199 in the treatment of an in vivo model of B cell lymphoma (page 205 and figure 4b).  Souers et al. further teaches that ABT-199 can be combined with other anticancer agents to treat a mouse model of Non-Hodgkin’s lymphoma and mantle cell lymphoma (pages 205-206 and figures 4c-4e).
Accordingly, prior to the effective filing date of the instant invention it would have been obvious to a person of ordinary skill in the art to combine the teachings of Bradner et al. which teaches that JQ1 and analogs thereof as an anti-neoplasia therapeutic may be administered in combination with any other standard anti-neoplasia therapy known in the art including radiation therapy and other drugs that treat cancer with the teachings of Rudin et al. and Souers et al. which teaches that the claimed anti-apoptotic agents are known in the art for the treatment of cancer including lung cancer and lymphoma.  Thus, since JQ1 or analogs thereof and the claimed anti-apoptotic agents are useful for the treatment of cancer, a person of ordinary skill in the art would have been motivated to combine said compounds for the treatment of cancer including lymphoma and lung cancer with a reasonable expectation of producing an improved treatment for cancer.  "It is prima facie obvious to combine two compositions each of which is taught by the In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980).  Thus, the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Conclusion
Claims 4-6 and 12-19 are rejected.  Claims 1-3, 7-11 and 20-22 are canceled.  No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236.  The examiner can normally be reached on Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KARA R MCMILLIAN/
Primary Examiner, Art Unit 1627
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627


KRM